Citation Nr: 0312805	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  97-30 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a left shoulder injury.  

2.  Entitlement to service connection for a claimed acquired 
psychiatric disorder to include schizophrenia.   




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The appellant had active duty for training from July 29, 1975 
to December 9, 1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 RO decision that 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
residuals of a left shoulder injury and, from an August 1997 
RO, decision that denied service connection for 
schizophrenia.  

In March 1999, the Board remanded the case to the RO for 
additional development.  

In January 2003, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for residuals of a left shoulder injury.  

The Board also indicated that it would be undertaking 
additional development on the appellant's now reopened claim, 
as well as on the claim of service connection for an acquired 
psychiatric disorder, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  As part of its development of the 
case, the Board made arrangements for the appellant to 
undergo VA examinations.  

Soon after the VA examinations were conducted in April 2003, 
the Court in D.A.V. et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003), invalidated certain provisions promulgated by the VA 
authorizing the Board to, among other things, undertake 
additional development in a case without having to remand the 
case to the RO for completion of such action.  

Of relevance to the instant case, the Court invalidated 38 
C.F.R. §19.9(a)(2) on the basis that it, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver.  

However, in view of the favorable action set forth in this 
document regarding the left shoulder claim, it is not 
necessary to remand the case to the RO for its consideration 
of the evidence that the Board obtained when it undertook 
additional development of the case.  

On the other hand, the psychiatric disorder claim will be the 
subject of the Remand portion of this document.  



FINDING OF FACT

The appellant's current left shoulder disability, diagnosed 
as impingement syndrome, is shown as likely as not to have 
increased in severity beyond natural progress during his 
period of active duty for training.  





CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, his 
left shoulder disability manifested by impingement syndrome 
is shown to be due to disease or injury that was aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The appellant had active duty for training from July 29, 1975 
to December 9, 1975.  

The medical records from The Johns Hopkins Hospital show 
that, in August 1974, the appellant sustained a fracture of 
the head of the left humerus in a car accident.  In September 
1974, he underwent open reduction and internal fixation of 
the left humeral fracture (screws were placed in the 
shoulder).  

The service medical records show that, on a March 1975 Report 
of Medical History, the appellant's history of a fracture of 
the left shoulder in 1974 was noted.  The pre-enlistment 
physical examination in March 1975 showed that his upper 
extremities were within normal limits.  

The medical records from The Johns Hopkins Hospital show 
that, in May 1975, the appellant was admitted for removal of 
screws in the left shoulder.  A physical examination at that 
time showed that there was full range of motion of the left 
shoulder with tenderness over the anterior humeral head.  

The service medical records, dated in August and September 
1975, show that the appellant was seen on several occasions 
for left shoulder pain.  He was hospitalized from November 
24, 1975 to December 9, 1975, complaining of discomfort on 
heavy use of the shoulder, which had been accentuated by the 
rigors of basic training.  

A physical examination showed that the appellant had 
discomfort and mild decreased range of motion on abduction of 
the left shoulder.  The diagnosis was that of left shoulder 
pain secondary to residual soft tissue injury following 
fracture of the left humeral neck in August 1974.  

The appellant was discharged from service on December 9, 
1975, after it was determined that he was physically unfit 
for enlistment or induction due to his left shoulder 
condition.  

The medical records from The Johns Hopkins Hospital show 
that, in July 1977, the appellant was seen for numbness and 
pain in the left arm and shoulder after lifting a heavy 
object.  In March 1984, he sustained an abrasions on his left 
shoulder in a fall.  A physical examination showed full range 
of motion.  

The medical records from Dr. Sung, dated in February 1996, 
show that the appellant complained of having left shoulder 
pain.  

In a March 1996 statement, the appellant claimed that his 
left shoulder condition was aggravated during service.  He 
alleged that his drill sergeant threw a bunk bed and boot at 
him, hitting him in the left shoulder.  

At a February 1997 RO hearing before a local Hearing Officer, 
the appellant testified that, while climbing ropes and 
holding his weapon during his military basic training, he 
developed left shoulder pain.  He also maintained that, in 
November 1975, a sergeant threw a bunk over top of him and 
hit him with a boot, which caused further left shoulder 
problems.  

The VA outpatient records show that, in August 2000, the 
appellant was seen for complaints of left shoulder pain that 
radiated down his arm.  In January 2003, he reported having 
weak left arm extension and loss of strength in the left 
hand.  

On an April 2003 VA orthopedic examination, the appellant's 
diagnosis was that of left shoulder impingement syndrome 
(secondary to adhesive capulitis).  The examiner opined that 
the appellant's pre-existing fracture and limitation of 
motion was aggravated during active duty.  

The examiner also noted that, as evidenced by the appellant's 
capability of working as a housekeeper for 14 months after 
service, his soft tissue contusion/injury had not been 
expected to last.  The examiner concluded that it was at 
least as likely as not that his present left shoulder 
impingement syndrome had been aggravated.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The VCAA and the implementing regulations, which are 
applicable to the issues on appeal, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
require VA to notify the claimant and the claimant's 
representative of any information (and any medical or lay 
evidence) not previously provided to the Secretary that is 
necessary to substantiate the claim.  

The claims file shows that, through its discussions in the 
Rating Decisions, Statement of the Case, and Supplemental 
Statements of the Case, the RO has notified the appellant of 
the evidence needed to substantiate his claim.  

Further, in an April 2001 letter, the RO informed him of what 
information or evidence was needed from him and what the VA 
would do to assist him.  

The RO has also made reasonable efforts to assist the 
appellant in obtaining evidence for his claim, to include 
requesting medical records to which he has referred, seeking 
and obtaining an examination regarding the issue at hand, and 
providing him with the opportunity for a hearing.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles, which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

The appellant contends that his current left shoulder 
disability was aggravated during service.  The Board has 
considered the appellant's contentions as well as his medical 
history prior, during, and after service.  

Despite the lack of post-service medical evidence showing 
treatment for a chronic left shoulder condition, the Board 
finds that there is convincing evidence to show that the 
appellant as likely as not has a current left shoulder 
disability due to disease or injury that was aggravated by 
his military service.  

Of particular significance in this case are the service 
medical records of left shoulder pain complaints, which 
resulted in hospitalization and a medical discharge from 
service on account of the shoulder disability.  

In addition, the Board notes that the opinion of the VA 
examiner on the April 2003 orthopedic examination related the 
appellant's current left shoulder impingement syndrome to an 
aggravation of a left shoulder injury in service.  

In view of the foregoing, the Board concludes that the 
evidence is in relative equipoise, demonstrating that the 
appellant currently has current left shoulder disability that 
had increased in severity beyond natural progress during his 
period of military service.  

Thus, by extending the benefit of the doubt to the appellant, 
service connection for a left shoulder disability now 
manifested by impingement syndrome is warranted.  



ORDER

Service connection for the residuals of a left shoulder 
injury including impingement syndrome is granted.  




REMAND

In a January 2003 decision and a March 2003 letter, the Board 
informed the appellant that it was undertaking additional 
development on the issue of service connection for an 
acquired psychiatric disorder to include schizophrenia.  Such 
development was undertaken pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  

Also in its March 2003 letter, the Board requested the 
appellant to furnish additional information and evidence 
regarding recent treatment for his psychiatric disorder.  He 
was given 30 days in which to provide the requested 
information.  The Board also informed the appellant that it 
had requested the Baltimore VA Medical Center (VAMC) to 
schedule him for an examination.  

The appellant did not respond to the Board's March 2003 
letter, but he did appear for a psychiatric examination in 
April 2003.  

In a recent decision, D.A.V. et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003), the Court invalidated 38 C.F.R. §19.9(a)(2) and 
(a)(2)(ii), which are provisions promulgated by the VA 
authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case, without having to remand the case to the RO for 
completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).  

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, as applied to the instant claim, the RO shall initially 
consider the evidence obtained by the Board when it undertook 
additional development of this matter.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above-described Federal Circuit decision, a 
remand to the RO is required.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
appellant's appeal.  

The VCAA essentially enhances the VA's obligation to notify 
him about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the appellant or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the appellant has 
been notified of what information or evidence was needed from 
him and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the appellant has been afforded the requisite time and 
opportunity to respond, in accordance with statutory law.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the appellant and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim.  
The appellant must be afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond to any 
notices.  

2.  Thereafter, the RO should readjudicate 
the appellant's claim of service 
connection for an acquired psychiatric 
disorder to include schizophrenia.  If the 
decision remains adverse to the appellant, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


